















AMENDED AND RESTATED
SPECIAL SEPARATION BENEFIT PLAN
OF UNIT CORPORATION AND
PARTICIPATING SUBSIDIARIES
1


--------------------------------------------------------------------------------



Table of Contents

PageArticle 1 Scope1Section 1.1Name1Section 1.2Plan Year1Article 2
Definitions1Article 3 Benefits5Section 3.1Eligibility5Section 3.2Separation
Benefit5Section 3.3Separation Benefit Amount5Section 3.4Separation Benefit
Limitation7Section 3.5Withholding Tax7Section 3.6Reemployment of an Eligible
Employee7Section 3.7Integration with Disability Benefits8Section 3.8Plan Benefit
Offset8Section 3.9Recoupment8Article 4 Method of Payment8Section 4.1Separation
Benefit Payment8Section 4.2Protection of Business9Section 4.3Death10Section
4.4Payment to Specified Employees Upon Separation from Service11Article 5 Waiver
and Release of Claims11Article 6 Funding12Article 7 Operation12Section
7.1Employee Company Participation12Section 7.2Status of Subsidiaries13Section
7.3Termination by an Employing Company13Article 8 Administration13Section
8.1Named Fiduciary13Section 8.2Fiduciary Responsibilities13Section 8.3Specific
Fiduciary Responsibilities13Section 8.4Allocations and Delegations of
Responsibility14Section 8.5Advisors14Section 8.6Plan Determination14

i

--------------------------------------------------------------------------------




Section 8.7Modification and Termination15Section 8.8Indemnification15Section
8.9Successful Defense15Section 8.10Unsuccessful Defense15Section 8.11Advance
Payments16Section 8.12Repayment of Advance Payments16Section 8.13Right of
Indemnification16Article 9 Effective Date16Article 10 Miscellaneous16Section
10.1Assignment16Section 10.2Governing Law16Section 10.3Employing Company
Records17Section 10.4Employment Non-Contractual17Section 10.5Taxes17Section
10.6Binding Effect17Section 10.7Entire Agreement17Section 10.8Decisions and
Appeals18Section 10.9Section 409A19Attachment A – Special Separation and Release
Agreement “A”Attachment B – Special Separation and Release Agreement “B”Exhibit
I – Certain Defined Terms





ii


--------------------------------------------------------------------------------





AMENDED AND RESTATED
SPECIAL SEPARATION BENEFIT PLAN
OF UNIT CORPORATION AND
PARTICIPATING SUBSIDIARIES
Introduction
The purpose of this Plan is to provide financial assistance to Eligible
Employees whose employment has terminated under certain conditions, in
consideration of the waiver and release by such employees of any claims arising
or alleged to arise from their employment or the termination of employment. No
employee is entitled to any payment under this Plan except in exchange for and
upon the Employing Company’s receipt of a written waiver and release given in
accordance with the provisions of this Plan.
The Plan as set forth herein constitutes an amendment and restatement of the
Special Separation Benefit Plan of Unit Corporation and Participating
Subsidiaries, which was amended and restated effective December 8, 2015 and
later amended on May 15, 2020 (the “Prior Plan”). The Plan as set forth herein
shall supersede and replace in its entirety the Prior Plan.
ARTICLE 1
SCOPE
Section 1.1 Name
This Plan shall be known as the Amended and Restated Special Separation Benefit
Plan of Unit Corporation and Participating Subsidiaries. The Plan is an
“employee benefit plan” governed by the Employee Retirement Income Security Act
of 1974, as from time to time amended, and all regulations and rulings issued
thereunder by governmental administrative bodies (“ERISA”).
Section 1.2 Plan Year
The Plan Year is the calendar year.
ARTICLE 2
DEFINITIONS
Capitalized terms used in this Plan but not defined in the body hereof or in
this Article II shall have the meanings assigned to them on Exhibit A attached
hereto.


2.1“Base Salary” means the regular basic cash remuneration before deductions for
taxes and other items withheld, and without regard to any salary reduction
pursuant to any plans maintained by an Employing Company under Section 401 (k)
or 125 of the Code, payable to an Employee for services rendered to an Employing
Company, but not including pay for Bonuses, incentive compensation, special pay,
awards or commissions.
2.2“Beneficiary” means the person designated by an Eligible Employee in a
written instrument filed with an Employing Company to receive benefits under
this Plan.
1

--------------------------------------------------------------------------------



2.3“Board of Directors” means the board of directors of the Company.
2.4“Bonus” means any annual incentive compensation paid to an Employee over and
above Base Salary earned that is paid in cash or otherwise.
2.5“Change of Control Contract” means a Unit Corporation Key Employee Change of
Control Contract entered into between Unit Corporation and the individual
identified in such agreement as “Executive.”
2.6“Code” means the Internal Revenue Code of 1986, as amended from time to time.
2.7“Company” means Unit Corporation, the sponsor of this Plan.
2.8“Comparable Position” means a job with an Employing Company or successor
company at the same or higher Base Salary as an Employee’s current job and at a
work location within reasonable commuting distance from an Employee’s home, as
determined by such Employee’s Employing Company.
2.9“Compensation Committee” means the Committee established and appointed by the
Board of Directors or by a committee of the Board of Directors.
2.10“Completed Year of Service” means the period of time beginning with an
Employee’s date of hire or the anniversary of such date of hire and ending
twelve months thereafter.
2.11“Discharge for Cause” means termination of a Vested Retained Employee’s
employment by the Employing Company due to:
(i)the consistent failure of the Vested Retained Employee to perform the Vested
Retained Employee’s prescribed duties to the Employing Company (other than any
such failure resulting from the Vested Retained Employee’s incapacity due to
physical or mental illness);
(ii)the commission by the Vested Retained Employee of a wrongful act that caused
or was reasonably likely to cause damage to the Employing Company;
(iii)an act of gross negligence, fraud, unfair competition, dishonesty or
misrepresentation in the performance of the Vested Retained Employee’s duties on
behalf of the Employing Company;
(iv)the conviction of or the entry of a plea of nolo contendere by the Vested
Retained Employee to any felony or the conviction of or the entry of a plea of
nolo contendere to any offense involving dishonesty, breach of trust or moral
turpitude; or
(v)a breach of a Vested Retained Employee’s fiduciary duty involving personal
profit.
2.12“Eligible Employee” means a Vested Former Employee or a Vested Retained
Employee.
2

--------------------------------------------------------------------------------



2.13(a) “Employee” means (x) with respect to a Vested Former Employee, a person
who satisfied one of the following conditions determined as of immediately prior
to his or her Termination Date, and (y) with respect to a Vested Retained
Employee, a person who satisfied one of the following conditions determined as
of the Effective Date:
(i)a regular full-time salaried employee of the Employing Company principally
employed in the continental United States, Alaska or Hawaii;
(ii)employed by an Employing Company for work on a regular full-time salaried
schedule of at least 40 hours per week for an indefinite period; or
(iii)a regular employee who has been demoted or transferred from a full-time
salaried position to an hourly position and who, in the discretion of Employing
Company is deemed to retain his or her eligibility to participate in the Plan.
(b)“Employee” does not, under any circumstance, mean a person who is
(i)an employee whose compensation is determined on an hourly basis or who holds
a position with the Employing Company that is generally characterized as an
“hourly” position, except were a specific employee is, after demotion, deemed to
be eligible to participate in the Plan under paragraph (a)(iii), above;
(ii)an employee who is classified by the Employing Company as a temporary
employee;
(iii)an employee who is a member of a bargaining unit unless the employee’s
union has bargained this Plan pursuant to a collective bargaining agreement
between the Employing Company and the union or the employee’s union bargains
this Plan pursuant to bargaining obligations mandated by the National Labor
Relations Act;
(iv)an employee retained by the Employing Company under a written contract,
other than a Change of Control Contract;
(v)any worker who is retained by the Company or Employing Company as a
“independent contractor,” “leased employee,” or “temporary employee” but who is
reclassified as an “employee” of the Company or Employing Company by a state or
federal agency or court of competent jurisdiction; or
(vi)an employee who is a member of the Board of Directors of the Employing
Company.
2.14“Employing Company” means the Company or any subsidiary of the Company
electing to participate in this Plan under the provisions of Section 7.1.
2.15“Human Resources Director” means the Human Resources Director of the
Company.
3

--------------------------------------------------------------------------------



2.16“Plan” means the Amended and Restated Special Separation Benefit Plan of
Unit Corporation and Participating Subsidiaries, as set forth herein and as
hereafter amended from time to time.
2.17“Separation and Release Agreement” means the agreement between an Employee
and the Employing Company in which the Employee waives and releases the Company,
Employing Company and other potentially related parties from certain claims in
exchange for and in consideration of payments of the Separation Benefit, to
which the Employee would not otherwise be entitled.
2.18“Separation Benefit” means the benefit provided for under this Plan as
determined under Article III.
2.19“Separation from Service” shall mean an Employee’s “separation from service”
from an Employing Company in accordance with Section 409A of the Code. A
Separation from Service shall be effective on the date specified by the
Employing Company (the “Termination Date”).
2.20“Specified Employee” means each of those Employees of the Company or an
Employing Company who are determined by the Compensation Committee to be a
“specified employee” in accordance with Section 409A of the Code and the
regulations promulgated thereunder.
2.21“Separation Period” means the period of time over which an Employee receives
Separation Benefits under the Plan.
2.22“Termination of Employment” means an Employee’s separation from the service
of an Employing Company determined by the Employing Company, provided that a
Termination of Employment does not include any Separation from Service resulting
from:
(i)Discharge for Cause,
(ii)court decree or government action or recommendation having an effect on an
Employing Company operations or manpower involving rationing or price control or
any other similar type cause beyond the control of an Employing Company,
(iii)an offer to the Employee of a position with an Employing Company, or
affiliate, regardless whether the position offered provides comparable wages and
benefits to the position formerly held by the Employee,
(iv)termination pursuant to which an Employee accepts any benefits under an
incentive retirement plan or other severance or separation plan,
(v)termination of an Employee who has a written employment contract which
contains severance provisions, or
4

--------------------------------------------------------------------------------



(vi)failure of an Employee to report to work as required by his or her Employing
Company.
Temporary work cessations due to strikes, lockouts or similar reasons shall not
be considered a Termination of Employment. An Employee’s Separation from Service
in connection with the divestiture of any business of an Employing Company shall
not constitute a Termination of Employment if the Employee is offered a
Comparable Position by the purchaser or successor of such business, an affiliate
thereof, or an affiliate of an Employing Company. A Separation from Service by
an Employee who is offered a Comparable Position arranged for or secured by an
Employing Company does not constitute a Termination of Employment.
Notwithstanding anything in this Section 2.36 to the contrary, a Termination of
Employment shall be deemed to include any termination pursuant to which an
Employee is entitled to receive benefits under the terms of a Change of Control
Contract.
2.23“Years of Service” means the sum of the number of continuous Completed Years
of Service as an Employee of an Employing Company during the period of
employment beginning with the Employee’s most recent hire date and ending with
the Employee’s most recent termination date. For the avoidance of doubt, Years
of Service shall include any service performed as an Employee of an Employing
Company that occurs prior to the Effective Date.
ARTICLE 3
BENEFITS
Section 3.1Eligibility
Each Vested Former Employee is eligible to participate in this Plan and, subject
to all the terms of the Plan, receive benefits as provided in this Article III.
In addition, each Vested Retained Employee (i) who was selected by the
Compensation Committee to participate in the Prior Plan, (ii) who has at least
one active Year of Service with an Employing Company immediately preceding the
date of his or her Termination of Employment, (iii) who complies with all
administrative requirements of this Plan, including the provisions of Article
VI, (iv) whose termination of employment is the result of the circumstances
described in Section 3.2, and (v) who works through his/her Termination Date and
who is not engaged in a strike or lockout as of the Termination Date, is
eligible to participate in this Plan and, subject to all the terms of the Plan,
receive benefits as provided in this Article III. A Vested Retained Employee is
ineligible to participate in this Plan if such Employee fails to satisfy any of
the requirements of this Plan including, but not limited to, failure to
establish that his or her termination meet the requirements for a Termination of
Employment.
Section 3.2Separation Benefit
A Separation Benefit shall be provided for Eligible Employees under the
provisions of this Article III.
5

--------------------------------------------------------------------------------



Section 3.3Separation Benefit Amount
Section 3.1Vested Former Employees. Each Vested Former Employee shall receive a
Separation Benefit equal to:
(i)such Vested Former Employee’s Separation Minimum Claim; and
(ii)such Vested Former Employee’s Pro Rata share of the Severance Fund (after
taking into account payment of its Separation Minimum Claim); provided, however,
that such Vested Former Employee properly returns a Ballot by the Voting
Deadline (1) voting to accept the Plan and (2) electing the Separation
Settlement Opt-In in full and final satisfaction, compromise, settlement,
release, and discharge of and in exchange for his or her Allowed Separation
Claim.
Section 3.2Vested Retained Employees. Each Vested Retained Employee shall
receive a Separation Benefit equal to such Vested Retained Employee’s Pro Rata
share of the Severance Fund on account of an Allowed Claim, which Allowed Claim
is an amount equal to the difference between the amount that such Vested
Retained Employee would be entitled to under the terms of Section 3.3.3 or
3.3.4, as applicable (the “Existing Benefit”), less the amount owed to such
Vested Retained Employee under the terms of the Reorganized Unit Corp.
Separation Benefit Plan (the “New Benefit”); provided, however, that such Vested
Retained Employee properly returns a Ballot by the Voting Deadline (1) voting to
accept the Plan and (2) electing the Separation Settlement Opt-In in full and
final satisfaction, compromise, settlement, release, and discharge of and in
exchange for his or her Allowed Separation Claim.
Section 3.3In the event that a Vested Former Employee experienced, or a Vested
Retained Employee experiences, a Termination of Employment as a result of (i) an
Employing Company terminating the employment of such Vested Former Employee or
such Vested Retained Employee, (ii) a voluntary termination of employment by
such Vested Former Employee or such Vested Retained Employee on or after the
date that such Vested Former Employee or such Vested Retained Employee attained
or attains age 65 or (iii) the death of such Vested Former Employee or such
Vested Retained Employee on or after the date that such Vested Former Employee
or such Vested Retained Employee attained or attains age 65, the Separation
Installment Payment (including the vested severance obligation) or the Existing
Benefit, as applicable, shall be based on the following:
Schedule of Weekly Payments



Years of ServiceNumber of Weekly PaymentsYears of ServiceNumber of Weekly
Payments14145628156031216644161768

6

--------------------------------------------------------------------------------




Years of ServiceNumber of Weekly PaymentsYears of ServiceNumber of Weekly
Payments520187262419767282080832218493622881040239211442496124825100135226 or
more104

The formula for determining the amount of the weekly payment shall be calculated
by dividing a Vested Former Employee’s or a Vested Retained Employee’s highest
annual Base Salary during the five year period ending immediately before the
date of the Separation from Service by 52.
Section 3.4Separation Benefit Limitation
Notwithstanding anything in this Plan to the contrary, for purposes of
determining the Separation Installment Payment (including the vested severance
obligation) or the Existing Benefit, as applicable, the number of weekly
payments determined pursuant to Section 3.3.3 shall never exceed the lesser of
(i) 104 weekly payments; or (ii) the amount permitted under ERISA to maintain
this Plan as a welfare benefit plan. The benefits payable under this Plan shall
be inclusive of and offset by any other severance or termination payments (other
than those made pursuant to a Change of Control Contract) made by an Employing
Company, including, but not limited to, any amounts paid pursuant to the
Separation Benefit Plan of Unit Corporation and Participating Subsidiaries,
federal, state, local or foreign government worker notification (e.g., Worker
Adjustment and Retraining Notification Act) or office closing requirements.
Section 3.5Withholding Tax
The Employing Company shall deduct from the amount of any Separation Benefits
payable under this Plan, any amount required to be withheld by the Employing
Company by reason of any law or regulation, for the payment of taxes or
otherwise to any federal, state, local or foreign government. In determining the
amount of any applicable tax, the Employing Company shall be entitled to rely on
the number of personal exemptions on the official form(s) filed by the Employee
with the Employing Company for purposes of income tax withholding on regular
wages.
Section 3.6Reemployment of an Eligible Employee
Entitlement to the unpaid balance of any Separation Benefit due an Eligible
Employee under this Plan shall be revoked immediately upon reemployment of the
person as an Employee of an Employing Company. Such unpaid balance shall not be
payable in any future period.
7

--------------------------------------------------------------------------------



However, if the person’s re-employment is subsequently terminated and he or she
then becomes entitled to a Separation Benefit under this Plan, Years of Service
for the period of re-employment shall be added to that portion of his or her
prior service represented by the unpaid balance or the revoked entitlement for
the prior Separation Benefit.
Section 3.7Integration with Disability Benefits
The Separation Benefit payable to an Eligible Employee with respect to any
Separation Period shall be reduced (but not below zero) by the amount of any
disability benefit payable from any disability plan or program sponsored or
contributed to by an Employing Company. The amount of any such reduction shall
not be paid to the Eligible Employee in any future period.
Section 3.8Plan Benefit Offset
The amount of any severance or separation type payment that an Employing Company
is or was obligated to pay to an Eligible Employee under any law, decree, court
award, contract, program or other arrangement because of the Eligible Employee’s
Separation from Service from an Employing Company shall reduce the amount of
Separation Benefit otherwise payable under this Plan. Notwithstanding the
immediately preceding sentence, the terms of this Section 3.8 shall not be
applicable to any benefits paid under a Change of Control Contract.
Section 3.9Recoupment
An Employing Company may deduct from the Separation Benefit any amount owing to
an Employing Company from
(a)the Eligible Employee, or
(b)the executor or administrator of the Eligible Employee’s estate.
ARTICLE 4
METHOD OF PAYMENT
Section 4.1Separation Benefit Payment
The Separation Benefit shall be paid in equal installments in the same manner as
wages were paid to the Eligible Employee in accordance with the timing set forth
in Section 4.1.1 or Section 4.1.2, as applicable.
4.1.1Vested Former Employees.
(i)Subject to Section 4.4 hereof, payments to Vested Former Employees pursuant
to Section 3.3.1(i) hereof shall commence during the Chapter 11 Cases in
accordance with the Wages Order and, if not paid in full prior to the Chapter 11
Effective Date, any unpaid portion shall be paid by the Reorganized Debtors on
Reorganized Unit Corp.’s first regularly scheduled payroll date following the
Chapter 11 Effective Date; and
8

--------------------------------------------------------------------------------



(ii)Subject to Section 4.4 hereof, payments to Vested Former Employees pursuant
to Section 3.3.1(ii) hereof shall commence on Reorganized Unit Corp.’s first
regularly scheduled payroll date following the Chapter 11 Effective Date in
equal installments each in an amount equal to such Vested Former Employee’s
Separation Installment Payment and continuing bi-monthly thereafter until paid
in full; provided, however, that the first such installment payment shall be in
an amount equal to such Vested Former Employee’s Separation Installment Payment
plus the amount then due and owing in arrears as if such installment payments
had continued through and after the Petition Date.
4.1.2Vested Retained Employees. Subject to Section 4.4 hereof, payments to
Vested Retained Employees pursuant to Section 3.3.2 hereof shall commence on
Reorganized Unit Corp.’s first regularly scheduled payroll date following each
Vested Retained Employee’s Termination Date in equal installments each in an
amount equal to such Vested Retained Employee’s Separation Installment Payment
and continuing bi-monthly thereafter until paid in full; provided, however, that
payments to a Vested Retained Employee whose Termination Date occurs during the
Chapter 11 Cases shall commence on Reorganized Unit Corp.’s first regularly
scheduled payroll date following the Chapter 11 Effective Date, and the first
such installment payment shall be in an amount equal to such Vested Retained
Employee’s Separation Installment Payment plus the amount then due and owing in
arrears as if such installment payments had commenced on the Termination Date.
Section 4.2Protection of Business
4.2.1Any Eligible Employee who receives Separation Benefits under Section 3.3 of
this Plan agrees that, in consideration of the Separation Benefits, the Employee
will not, in any capacity, directly or indirectly, and on his or her own behalf
or on behalf of any other person or entity, during the Separation Period, either
(a) solicit or attempt to induce any current customer of the Employing Company
to cease doing business with the Employing Company; (b) solicit or attempt to
induce any employee of the Employing Company to sever the employment
relationship; (c) compete against the Employing Company; (d) injure the
Employing Company and the Company, in their business activities or its
reputation; or (e) act as an employee, independent contractor, or service
provider of a person or entity that is a competitor of the Employing Company or
injures the Employing Company or the Company, its business activities or its
reputation (collectively, the “Protection of Business Requirements”).
4.2.2Except as provided in the Separation and Release Agreement, in the event
the Eligible Employee violates the Protection of Business Requirements of this
Section (or the like provisions of his or her Separation and Release Agreement),
the Eligible Employee shall not be entitled to any further payments of
Separation Benefits under this Plan and shall be obligated to repay the
Employing Company all monies previously received as Separation Benefits from the
date of the violation forward.
9

--------------------------------------------------------------------------------



4.2.3The Plan shall maintain records for each Eligible Employee that is eligible
for Separation Benefits and for each Eligible Employee that actually receives
Separation Benefits (including relevant dates, claim records, appeal records,
payment amounts, etc.).
4.2.4The Compensation Committee shall have the ultimate ongoing administrative
duty to monitor and investigate the activities of Eligible Employees to ensure
they are in compliance with the Protection of Business Requirements. As set
forth in this Plan, the Compensation Committee shall have discretion to
determine on an ongoing basis whether each Eligible Employee receiving
Separation Benefits remains in compliance with this Plan’s Protection of
Business Requirements during the period the Eligible Employee is receiving
Separation Benefits.
4.2.5The Compensation Committee shall have full and sole discretion to determine
eligibility for Separation Benefits and to construe the terms of this Plan.
4.2.6By accepting Separation Benefits, an Eligible Employee certifies that
he/she is in compliance with the Protection of Business Requirements. Eligible
employees must notify the Plan, through the Human Resources Director, of any
change of employer, employment status, or job status or responsibilities, while
eligible for Separation Benefits. Additionally, Eligible Employees receiving
benefits must complete and submit to the Plan on request a form certifying that
they are in compliance with the Protection of Business Requirements. The Human
Resources Director shall review such forms and make preliminary decisions
regarding whether the Eligible Employee is in compliance with the Protection of
Business Requirements.
4.2.7As a condition to receiving Separation Benefits or coverage, Eligible
Employees and their employers must fully cooperate with any inquiry or
investigation by the Plan concerning the Protection of Business Requirements. If
the Eligible Employee or employer fails to fully cooperate with any such inquiry
or investigation, the Eligible Employee shall be deemed to have been in
violation of the Protection of Business Requirements, and shall therefore
forfeit any further benefits under the Plan and shall be obligated to repay the
Employing Company all monies previously received as Separation Benefits.
4.2.8The Company shall maintain a projection of the amount of money that will be
required for the Company to fulfill its unfunded obligation under the Plan to
make payments to various Eligible Employees at different times.
Section 4.3Death
(a)Termination of Employment as a result of death of Eligible Employee – In the
event that the Eligible Employee’s Termination of Employment is as a result of
the Eligible Employee’s death, the Eligible Employee’s Beneficiary shall be
entitled to the Separation Benefit in accordance with the provisions of Section
3.3.2 and 4.1, above, subject to Section 5.1 of this Plan.
(b)Death of the Eligible Employee Subsequent to Termination of Employment – In
the event that an Eligible Employee’s death occurs subsequent to the date of
Termination of
10

--------------------------------------------------------------------------------



Employment, and before receipt of any or all of the benefits to which the
Eligible Employee was entitled under this Plan, then the Compensation Committee
may, in its sole and absolute discretion, pay a computed lump sum value of the
unpaid balance of the Eligible Employee’s Separation Benefit to the Eligible
Employee’s Beneficiary, subject to Section 5.1 of this Plan, and if there is no
designated, living Beneficiary, the computed lump sum value described above may
be paid to the executor or administrator of the Eligible Employee’s estate. For
purposes of calculating the computed lump sum value as provided herein, the
Compensation Committee may discount the present value of the future Separation
Benefit payments using a commercially reasonable discount rate.
Section 4.4Payment to Specified Employees Upon Separation from Service. In no
event shall a Specified Employee receive a payment under this Plan following a
Separation from Service before the first business day of the seventh month
following the date of the Separation from Service, unless the Separation from
Service results from death. Any amounts which would otherwise be payable to the
Specified Employee during the six month period will be accumulated and paid on
the first day of the seventh month following the date of the Separation from
Service such that the Specified Employee will receive a “catch-up payment” on
such payment date equal to the amount then due and owing in arrears as if such
installment payments had not been delayed pursuant to the first sentence of this
Section 4.4. For the avoidance of doubt, this Section 4.4 shall not apply if the
Employing Company does not have any outstanding securities that are
publicly-traded on an established securities market or otherwise at the time
that a payment under this Plan becomes payable.
ARTICLE 5
WAIVER AND RELEASE OF CLAIMS
The receipt of a Vested Retained Employee’s Separation Benefits shall be subject
to the Vested Retained Employee (or in the event of the Vested Retained
Employee’s death, the Vested Retained Employee’s Beneficiary) signing,
delivering, and not revoking a Separation and Release Agreement in substantially
the form attached to this Plan as Attachment “A” or “B” or such other form as
may be designated as the required Separation and Release Agreement from time to
time, in the discretion of the Employing Company. The Separation and Release
Agreement must be effective and irrevocable within sixty (60) days following the
Vested Retained Employee’s receipt of such Agreement in accordance with Section
10.8.1 of this Plan. Notwithstanding anything to the contrary herein, the
Separation Benefits shall not be payable until after the expiration of any
revocation period described herein applicable to the Separation and Release
Agreement without the Vested Retained Employee having revoked such Separation
and Release Agreement (the “Release Effective Date”). The Separation Benefits
shall commence being paid to the Vested Retained Employee on the Employing
Company’s first payroll date occurring after the Release Effective Date with
such first payment to include all payments of the Separation Benefits that would
have been made prior to such first payment had the Separation and Release
Agreement been effective on the date of the Vested Retained Employee’s
termination; provided that, in the event that the designated period for
executing the Separation and Release Agreement (including the revocation period)
spans two (2) tax years of the Vested Retained Employee, the installment
payments under Section 4.1 shall automatically commence in the second tax year
of the Vested Retained Employee, regardless of when the revocation
11

--------------------------------------------------------------------------------



period expires, provided further that, all Separation Benefits shall be paid in
accordance with the requirements of ERISA to maintain this Plan as a welfare
benefit plan.
In connection with the execution of the Separation and Release Agreement, the
following procedures shall be followed (except as modified from time to time, in
the discretion of the Employing Company): the Vested Retained Employee (or the
Vested Retained Employee’s Beneficiary, as applicable) shall be advised in
writing, by receiving the written text of the Separation and Release Agreement
so stating, to consult a lawyer before signing the Separation and Release
Agreement; the Vested Retained Employee (or the Vested Retained Employee’s
Beneficiary, as applicable) shall be given either seven (7) days (if Attachment
“A” is used), or forty- five (45) days (if Attachment “B” is used) to consider
the Separation and Release Agreement before signing. After signing, if the
Vested Retained Employee (or the Vested Retained Employee’s Beneficiary, as
applicable) is over the age of forty (40), such Vested Retained Employee (or the
Employee’s Beneficiary, as applicable) shall have seven (7) days in which to
revoke the Separation and Release Agreement, and the Separation and Release
Agreement shall not take effect until the seven (7) day revocation period has
passed.
In addition, where the form shown by Attachment “B” is used, the Vested Retained
Employee (or the Vested Retained Employee’s Beneficiary, as applicable) shall be
given a written statement identifying for the Vested Retained Employee (or the
Vested Retained Employee’s Beneficiary, as applicable) the class, unit or group
of persons eligible to participate in this Plan and any time limits for
eligibility under this Plan, the job titles and ages of all persons eligible or
selected for separation under this Plan in the same job classification or
organizational unit, and the ages of all persons not eligible or selected for
separation under this Plan.
ARTICLE 6
FUNDING
This Plan is an unfunded employee welfare benefit plan under ERISA established
by the Company. Benefits payable to Eligible Employees shall be paid out of the
general assets of the Employing Company. The Employing Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Separation Benefits under
this Plan.
ARTICLE 7
OPERATION
Section 7.1.Employing Company Participation
Any subsidiary of the Company may participate as an Employing Company in this
Plan upon the following conditions:
(a)Such subsidiary shall make, execute and deliver such instruments as the
Company shall deem necessary or desirable;
(b)Such subsidiary may withdraw from participation as an Employing Company upon
notice to the Company in which event such subsidiary may continue the provisions
or this
12

--------------------------------------------------------------------------------



Plan as its own plan, and may thereafter, with respect thereto, exercise all of
the rights and powers theretofore reserved to the Company; and
(c)Any modification or amendment of this Plan made or adopted by the Company
shall be deemed to have been accepted by each Employing Company.
Section 7.2.Status of Subsidiaries
The authority of each subsidiary to act independently and in accordance with its
own best judgment shall not be prejudiced or diminished by its participation in
this Plan and at the same time the several Employing Company may act
collectively in respect of general administration of this Plan in order to
secure administrative economies and maximum uniformity.
Section 7.3.Termination by an Employing Company
Any Employing Company other than the Company may withdraw from participation in
this Plan at any time by delivering to the Compensation Committee written
notification to that effect signed by such Employing Company’s chief executive
officer or his delegate. Withdrawal by any Employing Company pursuant to this
paragraph or complete discontinuance of Separation Benefits under this Plan by
any Employing Company other than the Company, shall constitute termination of
the Plan with respect to such Employing Company, but such actions shall not
affect any Separation Benefit that has become payable to an Eligible Employee,
and such benefit shall continue to be paid in accordance with the Plan
provisions in effect on the Termination of Employment.
ARTICLE 8
ADMINISTRATION
Section 8.1Named Fiduciary
This Plan shall be administered by the Company acting through the Compensation
Committee or such other person as may be designated by the Company from time to
time. The Compensation Committee shall be the “Administrator” of this Plan and
shall be, in its capacity as Administrator, a “Named Fiduciary,” as such terms
are defined or used in ERISA.
Section 8.2Fiduciary Responsibilities
The named fiduciary shall fulfill the duties and requirements of such a
fiduciary under ERISA and is the Plan’s agent for service of legal process. The
named fiduciary may designate other persons to carry out such fiduciary
responsibilities and may cancel such a designation. A person may serve in more
than one fiduciary or administrative capacity with respect to this Plan. The
named fiduciary shall periodically review the performance of the fiduciary
responsibilities by each designated person.
Section 8.3Specific Fiduciary Responsibilities
The Compensation Committee shall be responsible for the general administration
and interpretation of this Plan and the proper execution of its provisions and
shall have full discretion
13

--------------------------------------------------------------------------------



to carry out its duties. In addition to any powers of the Compensation Committee
specified elsewhere in this Plan, the Compensation Committee shall have all
discretionary powers necessary to discharge its duties under this Plan,
including, but not limited to, the following discretionary powers and duties:
8.3.1To interpret or construe the terms of this Plan, including eligibility to
participate, and resolve ambiguities, inconsistencies and omissions;
8.3.2To make and enforce such rules and regulations and prescribe the use of
such forms as it deems necessary or appropriate for the efficient administration
of this Plan; and
8.3.3To decide all questions concerning the Plan and the eligibility of any
person to participate in this Plan.
Section 8.4Allocations and Delegations of Responsibility
The Board of Directors and the Compensation Committee respectively shall have
the authority to delegate, from time to time, all or any part of its
responsibilities under this Plan to such person or persons as it may deem
advisable and in the same manner to revoke any such delegation of
responsibility. Any action of the delegate in the exercise of such delegated
responsibilities shall have the same force and effect for all purposes hereunder
as if such action had been taken by the Board of Directors or the Compensation
Committee. The Company, the Board of Directors and the Compensation Committee
shall not be liable for any acts or omissions of any such delegate. The delegate
shall report periodically to the Board of Directors or the Compensation
Committee, as applicable, concerning the discharge of the delegated
responsibilities.
The Board of Directors and the Compensation Committee respectively shall have
the authority to allocate, from time to time, all or any part of its
responsibilities under this Plan to one or more of its members as it may deem
advisable, and in the same manner to remove such allocation of responsibilities.
Any action of the member to whom responsibilities are allocated in the exercise
of such allocated responsibilities shall have the same force and effect for all
purposes hereunder as if such action had been taken by the Board of Directors or
the Compensation Committee. The Company, the Board of Directors and the
Compensation Committee shall not be liable for any acts or omissions of such
member. The member to whom responsibilities have been allocated shall report
periodically to the Board of Directors or the Compensation Committee, as
applicable, concerning the discharge of the allocated responsibilities.
Section 8.5Advisors
The named fiduciary or any person designated by the named fiduciary to carry out
fiduciary responsibilities may employ one or more persons to render advice with
respect to any responsibility imposed by this Plan.
14

--------------------------------------------------------------------------------



Section 8.6Plan Determination
The determination of the Compensation Committee as to any question involving the
general administration and interpretation or construction of the Plan shall be
within its sole discretion and shall be final, conclusive and binding on all
persons, except as otherwise provided herein or by law.
Section 8.7Modification and Termination
The Company may at any time, without notice or consent of any person, terminate
or modify this Plan in whole or in part, and such termination or modification
shall apply to existing as well as to future employees, but such actions shall
not affect any Separation Benefit that has become payable to an Eligible
Employee, and such benefit shall continue to be paid in accordance with the Plan
provisions in effect on the date of the Termination of Employment.
Section 8.8Indemnification
To the extent permitted by law, the Company shall indemnify and hold harmless
the members of the Board of Directors, the Compensation Committee members, and
any employee to whom any fiduciary responsibility with respect to this Plan is
allocated or delegated to, and against any and all liabilities, costs and
expenses incurred by any such person as a result of any act, or omission to act,
in connection with the performance of his/her duties, responsibilities and
obligations under this Plan, ERISA and other applicable law, other than such
liabilities, costs and expenses as may result from the gross negligence or
willful misconduct of any such person. The foregoing right of indemnification
shall be in addition to any other right to which any such person may be entitled
as a matter of law or otherwise. The Company may obtain, pay for and keep
current a policy or policies of insurance, insuring the members of the Board of
Directors, the Compensation Committee members and any other employees who have
any fiduciary responsibility with respect to this Plan from and against any and
all liabilities, costs and expenses incurred by any such person as a result of
any act, or omission, in connection with the performance of his/her duties,
responsibilities and obligations under this Plan and under ERISA.
Section 8.9Successful Defense
A person who has been wholly successful, on the merits or otherwise, in the
defense of a civil or criminal action or proceeding or claim or demand of the
character described in Section 8.8 above shall be entitled to indemnification as
authorized in such Section 8.8.
Section 8.10Unsuccessful Defense
Except as provided in Section 8.9 above, any indemnification under Section 8.8
above, unless ordered by a court of competent jurisdiction, shall be made by the
Company only if authorized in the specific case:
8.10.1By the Board of Directors acting by a quorum consisting of directors who
are not parties to such action, proceeding, claim or demand, upon a finding that
the member of the Compensation Committee has met the standard of conduct set
forth in Section 8.8 above; or
15

--------------------------------------------------------------------------------



8.10.2If a quorum under Section 8.10.1 above is not obtainable with due
diligence; the Board of Directors upon the opinion in writing of independent
legal counsel (who may be counsel to any Employing Company) that indemnification
is proper in the circumstances because the standard of conduct set forth in
Section 8.8 above has been met by such member of the Compensation Committee.
Section 8.11Advance Payments
Expenses incurred in defending a civil or criminal action or proceeding or claim
or demand may be paid by the Company or Employing Company, as applicable, in
advance of the final disposition of such action or proceeding, claim or demand,
if authorized in the manner specified in Section 8.10 above, except that, in
view of the obligation of repayment set forth in Section 8.12 below, there need
be no finding or opinion that the required standard of conduct has been met.
Section 8.12Repayment of Advance Payments
All expenses incurred, in defending a civil or criminal action or proceeding,
claim or demand, which are advanced by the Company or Employing Company, as
applicable, under Section 8.11 above shall be repaid in case the person
receiving such advance is ultimately found, under the procedures set forth in
this Article VIII, not to be entitled to the extent the expenses so advanced by
the Company exceed the indemnification to which he or she is entitled.
Section 8.13Right of Indemnification
Notwithstanding the failure of the Company or Employing Company, as applicable,
to provide indemnification in the manner set forth in Section 8.10 and 8.11
above, and despite any contrary resolution of the Board of Directors or of the
shareholders in the specific case, if the member of the Compensation Committee
has met the standard of conduct set forth in Section 8.8 above, the person made
or threatened to be made a party to the action or proceeding or against whom the
claim or demand has been made, shall have the legal right to indemnification
from the Company or Employing Company, as applicable, as a matter of contract by
virtue of this Plan, it being the intention that each such person shall have the
right to enforce such right of indemnification against the Company or Employing
Company, as applicable, in any court of competent jurisdiction.
ARTICLE 9
EFFECTIVE DATE
This Plan became effective September 3, 2020 (the “Effective Date”).
ARTICLE 10
MISCELLANEOUS
Section 10.1 Assignment
An Employee’s right to benefits under this Plan shall not be assigned,
transferred, pledged, encumbered in any way or subject to attachment or
garnishment, and any attempted
16

--------------------------------------------------------------------------------



assignment, transfer, pledge, encumbrance, attachment, garnishment or other
disposition of such benefits shall be null and void and without effect.
Section 10.2 Governing Law
To the extent not governed by federal law, this Plan and all action taken under
it shall be governed by the laws of the State of Oklahoma, notwithstanding such
State’s choice of law provisions; provided, however, that notwithstanding the
foregoing, should state law apply and not be preempted by ERISA, the
non-competition provisions contained in Section 4.2 shall be governed by and
construed in accordance with the law of the State of Delaware, without regard to
the conflicts of law principles of such state. If any part of this Plan is held
by a court of competent jurisdiction to be void or voidable, such holding shall
not apply to render void or voidable the provisions of this Plan not encompassed
in the court’s holding. Where necessary to maintain the Plan’s validity, a court
of competent jurisdiction may modify the terms of this Plan to the extent
necessary to effectuate its purposes as demonstrated by the terms and conditions
stated herein.
Section 10.3 Employing Company Records
The records of the Employing Company with regard to any person’s Eligible
Employee status, Beneficiary status, employment history, Years of Service and
all other relevant matters shall be conclusive for purposes of administration of
the Plan.
Section 10.4 Employment Non-Contractual
This Plan is not intended to and does not create a contract of employment,
express or implied, and an Employing Company may terminate the employment of any
employee with or without cause as freely and with the same effect as if this
Plan did not exist. Nothing contained in this Plan shall be deemed to qualify,
limit or alter in any manner the Employing Company’s sole and complete authority
and discretion to establish, regulate, determined or modify at all time, the
terms and conditions of employment, including, but not limited to, levels of
employment, hours of work, the extent of hiring and employment termination, when
and where work shall be done, marketing of its products, or any other matter
related to the conduct of its business or the manner in which its business is to
be maintained or carried on, in the same manner and to the same extent as if
this Plan were not in existence.
Section 10.5 Taxes
Neither an Employing Company nor any fiduciary of this Plan shall be liable for
any taxes incurred by an Eligible Employee or Beneficiary for Separation Benefit
payments made pursuant to this Plan.
Section 10.6 Binding Effect
This Plan shall be binding on the Company, any Employing Company and their
successors and assigns, and the Employee, Employee’s heirs, executors,
administrators and legal representatives. As used in this Plan, the term
“successor” shall include any person, firm, corporation or other business entity
which at any time, whether by merger, purchase or
17

--------------------------------------------------------------------------------



otherwise, acquires all or substantially all of the assets or business of the
Company or any Employing Company.
Section 10.7 Entire Agreement
This Plan constitutes the entire understanding between the parties hereto and
may be modified only in accordance with the terms of this Plan.
Section 10.8 Decisions and Appeals.
10.8.1.Manner and Content of Benefit Determination
Within sixty (60) days from the date of an Employee’s Separation from Service
(or longer if special circumstances require), the Human Resources Director and
the General Counsel shall provide the Employee with either an agreement and
release offering Separation Benefits under this Plan or written or electronic
notification of such Employee’s ineligibility for or denial of Separation
Benefits, either in whole or in part. If at any time the Human Resources
Director and the General Counsel make any adverse benefit determination, such
notification shall set forth, in a manner calculated to be understood by the
Employee including the following:
(i)the specific reason(s) for the adverse determination;
(ii)references to the specific plan provisions upon which the determination is
based;
(iii)a description of any additional material or information necessary for the
Employee to perfect the claim and an explanation of why such material or
information is necessary;
(iv)a description of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the Employee’s right to bring a
civil action under section 502(a) of ERISA following an adverse benefit
determination on review under Section 10.8.3;
(v)if the Plan utilizes a specific internal rule, guideline, protocol, or other
similar criterion in making the determination, either the specific rule,
guideline, protocol or other similar criterion; or a statement that such a rule,
guideline, protocol or other similar criterion was relied upon and that a copy
of such rule, guideline, protocol or similar criterion will be provided free of
charge to the Employee upon request;
10.8.2.Appeal of Denied Claim and Review Procedure
If an Employee does not agree with the reason for the denial or termination of
Separation Benefits (including a denial or termination of benefits based on a
determination of an Employee’s eligibility to participate in the Plan), he/she
may file a written appeal within 180 days after the receipt of the original
claim determination. The request should state the basis for the disagreement
along with any data, questions, or
18

--------------------------------------------------------------------------------



comments he/she thinks are appropriate, and should be sent to the office of the
Human Resources Director.
The Compensation Committee shall conduct a full and fair review of the
determination. The review shall not defer to the initial determination, and it
shall take into account all comments, documents, records and other information
submitted by the Eligible Employee without regard to whether such information
was previously submitted or considered in the initial determination.
10.8.3.Manner and Content of Notification of Benefit Determination on Review
Within 60 days (or longer if special circumstances require), the Compensation
Committee shall provide an Employee with written or electronic notification of
any adverse benefit determination on review. The notification shall set forth,
in a manner calculated to be understood by the Employee the following:
(i)the specific reason(s) for the adverse determination on review;
(ii)reference to the specific plan provisions upon which the review is based;
(iii)a statement that the Employee is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to his claim for benefits;
(iv)a statement describing any voluntary appeal procedures offered by the Plan
and the Employee’s right to obtain the information about such procedures, and a
statement of the Employee’s right to bring an action under section 502(a) of
ERISA;
(v)if an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination on review, either the specific
rule, guideline, protocol, or other similar criterion, or a statement that such
rule, guideline, protocol, or other similar criterion was relied upon in making
the adverse determination on review and that a copy of the rule, guideline,
protocol, or other similar criterion will be provided free of charge to the
Employee upon request;
(vi)the following statement: “Other voluntary alternative dispute resolution
methods, such as mediation, may be available. You may seek additional
information by contacting your local U.S. Department of Labor office and your
State insurance regulatory agency.”
Section 10.9 Section 409A. This Plan is intended to comply with Section 409A of
the Code, the Treasury regulations and other guidance promulgated or issued
thereunder (“Section 409A”), to the extent the requirements of Section 409A are
applicable thereto, and the provisions of this Plan shall be construed in a
manner consistent with that intention. Any provision required for compliance
with Section 409A that is omitted from this Plan shall be incorporated herein by
reference and shall apply retroactively, if necessary, and be deemed a part of
this Plan to the same extent as though expressly set forth herein. For purposes
of applying the provisions of Section 409A to this Plan, each separately
identified amount to which an Employee is entitled
19

--------------------------------------------------------------------------------



under this Plan shall be treated as a separate payment within the meaning of
Section 409A. In addition, any series of installment payments under this Plan,
including the Separation Benefit, shall be treated as a right to a series of
separate payments under Section 409A, including Treas. Reg. Section
1.409A-2(b)(2)(iii).
Neither the Company, nor the Employing Company, shall have any liability to the
Employee with respect to the tax obligations that result under any tax law and
makes no representation with respect to the tax treatment of payments and/or
benefits provided under this Plan.












20


--------------------------------------------------------------------------------



EXECUTED as of this 3rd day of September, 2020.




UNIT CORPORATION




By: /s/ Mark E. Schell________________________
Mark E. Schell, Executive Vice President,
General Counsel and Corporate Secretary
Signature Page to
Amended and Restated Special Separation Benefit Plan of
Unit Corporation and Participating Subsidiaries


--------------------------------------------------------------------------------





To receive a Special Separation Benefit in connection with a reduction in force
or other Termination of Employment affecting an employee, an Eligible Employee
must sign the following Separation and Release Agreement “A” provided by the
Company:
SPECIAL SEPARATION AND RELEASE AGREEMENT “A”
Employing Company (“Unit”) and Employee Name (“Employee” or, “you”) hereby agree
as follows:
Your employment will end /ended on ___________, 20___ (Date Employment Ends).
In consideration for your agreement to the terms and conditions of this
Separation and Release Agreement (“Agreement”), Unit will pay you $__________.00
(“Separation Benefit”), in accordance with and subject to the terms of the
Amended and Restated Special Separation Benefit Plan of Unit Corporation and
Participating Subsidiaries (the “Plan”). You agree to comply with all terms of
the plan.
Payments will be paid in equal installments in the same manner as wages were
paid to you.
You know that state and federal laws, including the Age Discrimination in
Employment Act and Title VII of the Civil Rights Act of 1964, as amended,
prohibit employment discrimination based on age, sex, race, color, national
origin, religion, handicap, disability, or veteran status, and that these laws
are enforced through the United States Equal Employment Opportunity Commission
(“EEOC”), United States Department of Labor, and State Human Rights Agencies and
courts of competent jurisdiction.
YOU ARE ADVISED TO CONSULT AN ATTORNEY BEFORE SIGNING THIS AGREEMENT.
YOU HAVE SEVEN DAYS AFTER RECEIVING THIS AGREEMENT TO CONSIDER WHETHER TO SIGN
THIS AGREEMENT. YOU MAY SIGN THIS AGREEMENT BEFORE EXPIRATION OF THIS PERIOD OF
TIME SHOULD YOU CHOOSE TO DO SO.
In exchange for the Separation Benefit described in this Agreement, you agree,
on behalf of yourself, your legal representatives, heirs and beneficiaries, to
fully and forever relieve, release and discharge Unit, its past, present and
future successors, assigns, parent, subsidiaries, operating units, affiliates
and divisions (and the agents, representatives, managers, owners, shareholders,
officers, directors, employees and attorneys of those entities) (collectively
referred to in this Agreement as the “Released Parties”), from all claims,
debts, liabilities, demands, obligations, promises, acts, agreements, costs,
expenses, damages, actions, and causes of action, whether in law or in equity,
whether known or unknown, suspected or unsuspected, arising from your employment
with and termination from Unit, as well as any injuries or damages suffered
during the course of your employment with Unit, including, but not limited to,
any and all claims under Title VII of the Civil Rights Act of 1964 (42 U.S.C. §
2000e, et seq.), as amended by the Civil Rights Act of 1991, which prohibits
discrimination and/or harassment in employment
A-1 of 6     X____
Initials

--------------------------------------------------------------------------------



based on race, color, national origin, religion or sex; the Civil Rights Act of
1966 (42 U.S.C. §1981, 1983 and 1985), which prohibits violations of civil
rights; the Age Discrimination in Employment Act of 1967, as amended, (29 U.S.C.
§621, et seq.), which prohibits age discrimination in employment; Section 510 of
the Employment Retirement Income Security Act of 1974, as amended (“ERISA”) (29
U.S.C. § 1140), which protects employees from employment discrimination relative
to certain employee benefits; the Americans with Disabilities Act of 1990, as
amended (42 U.S.C. §12101, et seq.) which prohibits discrimination against the
disabled; the Family and Medical Leave Act of 1993 (29 U.S.C. §2601, et seq.),
which provides medical and family leave; the Genetic Information
Nondiscrimination Act (42 U.S.C. § 2000ff-10), which prohibits discrimination
based on genetic information; Uniformed Services Employment and Re-Employment
Rights Act of 1994 (38 U.S.C. §§ 4301 et seq.), which prohibits discrimination
based on U.S. military service; the Fair Labor Standards Act (42 U.S.C. §201, et
seq.), including the Wage and Hour Laws relating to payment of wages; claims for
Workers’ Compensation and any and all other federal, state and local laws and
regulations, including claims under applicable state anti-discrimination laws.
The waiver and release of liability in this Agreement also includes, but is not
limited to, a release of the Released Parties by you of any claims for severance
pay or severance benefits beyond those specifically set forth in this Agreement,
breach of contract, mental pain suffering and anguish, emotional upset,
impairment of economic opportunities, unlawful interference with employment
rights, defamation, intentional or negligent infliction of emotional distress,
fraud, wrongful termination, wrongful discharge in violation of public policy,
breach of any express or implied covenant of good faith and fair dealing, that
Unit has dealt with you unfairly or in bad faith, and all other common law
contract and tort claims.
Nothing in this Agreement, however, releases or diminishes any claims for
benefits to which you may be entitled from or under any plan of Unit that is
governed by ERISA. Except as described below, you agree and covenant not to file
any suit, charge or complaint against the Released Parties in any court or
administrative agency, with regard to any claim, demand, liability or obligation
arising out of your employment with Unit or separation from Unit. You further
represent that no claims, complaints, charges, or other proceedings are pending
in any court, administrative agency, commission or other forum relating directly
or indirectly to your employment by Unit.
Despite the above provisions or anything else contained in this Agreement to the
contrary, this Agreement does not operate to release any claims that may not be
released as a matter of law or any claims or rights with respect to the
Separation Benefit. Further, this Agreement will not prevent you from doing any
of the following:
a.obtaining unemployment compensation, state disability insurance or workers’
compensation benefits from the appropriate agency of the state in which you live
and work, provided you satisfy the legal requirements for those benefits
(nothing in this Agreement, however, guarantees or otherwise constitutes a
representation of any kind that you are entitled to those benefits);
A-2 of 6     X____
Initials

--------------------------------------------------------------------------------



b.asserting any right that is created or preserved by this Agreement, like your
right to receive the Separation Benefit; and
c.filing a charge with or participating in any investigation or proceeding
conducted by the EEOC or a comparable state or local agency. Notwithstanding the
foregoing, you agree that you are giving up (and hereby do give up) any rights
to receive remedial relief (like reinstatement, back pay, or front pay) or
monetary damages in any charge, complaint, or lawsuit filed by you or by anyone
else on your behalf.
As further consideration for the payment of the Separation Benefit, you agree
that you will not, in any capacity directly or indirectly and on your own behalf
or on behalf of any other person or entity, during the period of time you are
receiving such Separation Benefits, either (a) solicit or attempt to induce any
current customer of Unit to cease doing business with Unit or (b) solicit or
attempt to induce any employee of Unit to sever the employment relationship
(collectively, the “Protection of Business Requirements”).
Except as provided in the next paragraph, in the event you violate the
Protection of Business Requirements, you will not be entitled to any further
payments of Separation Benefits under the Plan or this Agreement and you will be
obligated to repay Unit all Separation Benefit payments previously received
under the Plan and this Agreement.
You agree that you have carefully read and fully understand all the provision of
this Agreement. This is the entire agreement between you and Unit, and is
legally binding and enforceable. You agree that you have not relied on any
representation or statement, written or oral, not set forth in this Agreement
when signing this Agreement.
The parties agree that if a lawsuit relating or pertaining to this Agreement is
filed, then the prevailing party will be entitled to collect from the other
party the reasonable attorney fees, costs, charges, and expenses it incurs. For
purposes of this paragraph, “prevailing party” means the party who has obtained
the majority of relief on the disputed claim(s), whether by court order,
verdict, or voluntary dismissal (except for in the case of a mutual settlement).
This Agreement shall be governed and interpreted under federal law and the laws
of the State of Oklahoma, notwithstanding that State’s choice of law provisions;
provided, however, that notwithstanding the foregoing, should state law apply
and not be preempted by ERISA, the non-competition provisions contained in
Section 4.2 of the Plan shall be governed by and construed in accordance with
the law of the State of Delaware, without regard to the conflicts of law
principles of such state. If any part of this Agreement is held by a court of
competent jurisdiction to be void or voidable, that holding will not apply to
render void or voidable the provisions of this Agreement not encompassed in the
court’s holding. Where necessary to maintain this Agreement’s validity, a court
of competent jurisdiction may modify the terms of this Agreement to the extent
necessary to effectuate its purposes as demonstrated by the terms and conditions
stated in this Agreement.
You knowingly and voluntarily sign this Agreement.
A-3 of 6     X____
Initials

--------------------------------------------------------------------------------



1.You acknowledge receipt of this Agreement on this ____ day of _______________,
20__;


X ________________________________________  
(Employee)
2.You acknowledge signing and, in signing, consenting to this Agreement on this
____ day of _______________, 20__;


X ________________________________________
(Employee)


(Name of Employing Company)


By:_______________________________________
Mark E. Schell, Executive Vice President,
General Counsel and Corporate Secretary


Date:_____________________________________
A-4 of 6     X____
Initials

--------------------------------------------------------------------------------





DESIGNATION OF BENEFICIARY


for Agreement made under the
Amended and Restated Special Separation Benefit Plan of Unit Corporation
and Participating Subsidiaries



A. IdentificationParticipant Name:[Employee Name]Participant’s Social Security
Number:
XXX-XX- _ _ __ _ (last 4 digits of SS#)



I hereby designate the following as my beneficiary(ies) entitled to receive any
remaining payment(s) of my Separation Benefits that are subject to this
Separation and Release Agreement dated (Date of Agreement) (date employment
ended).



B. Information Concerning The Primary Beneficiary(ies):First name, middle
initial, and last name of each beneficiaryAddress (including Zip Code) of each
beneficiaryDate of BirthRelationship*Percentage of Undelivered BenefitsTOTAL =
100%



[Designation of Beneficiary Continued on Next Page]
A-5 of 6     X____
Initials

--------------------------------------------------------------------------------









Contingent Beneficiary(ies) (applicable only if you are not survived by one or
more primary beneficiaries)



C. Information Concerning The Contingent Beneficiary(ies):First name, middle
initial, and last name of each beneficiaryAddress (including Zip Code) of each
beneficiaryDate of BirthRelationship*Percentage of Undelivered BenefitsTOTAL =
100%



* If no percentages are indicated, benefits will be divided equally between
applicable beneficiaries.
It is understood that this Designation of Beneficiary is made under the Amended
and Restated Special Separation Benefit Plan of Unit Corporation and
Participating Subsidiaries, as amended and restated from time to time and is
subject to the terms and conditions stated in that plan, including the
beneficiary’s survival of my death. If any of those conditions are not
satisfied, those rights will transfer according to my will or the laws of
descent and distribution.
It is further understood that all prior designations of beneficiary made by me
under the plan, if any, with regard to this Separation and Release Agreement are
hereby revoked. I reserve the right to change (revoke) this Designation of
Beneficiary. Any change of this designation of beneficiary must be in writing,
signed by me and filed with the Company before my death.




X___________________________________ X________________________________
[Employee Name] Date
A-6 of 6     X____
Initials


--------------------------------------------------------------------------------



To receive a Special Separation Benefit in connection with a reduction in force
or other Termination of Employment affecting a group of employees, an Eligible
Employee must sign the following Separation and Release Agreement “B” provided
by the Company:
SPECIAL SEPARATION AND RELEASE AGREEMENT “B”
[Name of Employing Company] (“Unit”) and _______________________ (“Employee” or,
“you”) hereby agree as follows:
Your employment will end / ended on ___________________, 20__ (Date Employment
Ended).
In consideration for your agreement to the terms and conditions of this
Separation and Release Agreement (“Agreement”), Unit will pay you $__________.00
(“Separation Benefit”), in accordance with, and subject to the terms of the
Amended and Restated Special Separation Benefit Plan of Unit Corporation and
Participating Subsidiaries (the “Plan”). You agree to comply with all terms of
the Plan.
Payments will be paid in equal installments in the same manner as wages were
paid to you.
You know that state and federal laws, including the Age Discrimination in
Employment Act and Title VII of the Civil Rights Act of 1964, as amended,
prohibit employment discrimination based upon age, sex, race, color, national
origin, religion, handicap, disability, or veteran status, and that these laws
are enforced through the United States Equal Employment Opportunity Commission
(“EEOC”), United States Department of Labor, State Human Rights Agencies and
courts of competent jurisdiction.
YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT.
YOU HAVE FORTY FIVE DAYS AFTER RECEIVING THIS AGREEMENT, AND THE WRITTEN
STATEMENT PROVIDED WITH THIS AGREEMENT, TO CONSIDER WHETHER TO SIGN THIS
AGREEMENT. YOU MAY SIGN THIS AGREEMENT BEFORE EXPIRATION OF THIS PERIOD OF TIME
SHOULD YOU CHOOSE TO DO SO.
AFTER SIGNING THIS AGREEMENT, YOU HAVE ANOTHER SEVEN DAYS IN WHICH TO REVOKE
CONSENT TO THIS AGREEMENT. THIS AGREEMENT DOES NOT TAKE EFFECT UNTIL THOSE SEVEN
DAYS HAVE PASSED, AND YOU WILL NOT BE ENTITLED TO ANY BENEFITS UNDER THIS
AGREEMENT UNTIL THE REVOCATION PERIOD HAS EXPIRED.
YOU ACKNOWLEDGE THAT, ALONG WITH THIS AGREEMENT, YOU HAVE BEEN GIVEN A WRITTEN
STATEMENT: (A) WHICH DESCRIBES THE CLASS, UNIT, OR GROUP OF INDIVIDUALS COVERED
BY THE PLAN, ELIGIBILITY FACTORS UNDER THE PLAN, AND ANY TIME LIMITS
B-1 of 6     X____
Initials

--------------------------------------------------------------------------------



APPLICABLE TO THE PLAN; AND (B) THE JOB TITLES AND AGES OF ALL INDIVIDUALS
ELIGIBLE OR SELECTED FOR TERMINATION UNDER THE PLAN WITH YOU, AND THE AGES AND
JOB TITLES OF ALL INDIVIDUALS IN THE SAME JOB CLASSIFICATION OR TITLE AS THOSE
EMPLOYEES ELIGIBLE OR SELECTED FOR TERMINATION UNDER THE PLAN WHO ARE NOT
ELIGIBLE OR SELECTED FOR TERMINATION.
In exchange for the Separation Benefit, you agree, on behalf of yourself, your
legal representatives, heirs and beneficiaries, to fully and forever relieve,
release and discharge Unit, its past, present and future successors, assigns,
parent, subsidiaries, operating units, affiliates and divisions (and the agents,
representatives, managers, owners, shareholders, officers, directors, employees
and attorneys of those entities) (collectively referred to in this Agreement as
the “Released Parties”), from all claims, debts, liabilities, demands,
obligations, promises, acts, agreements, costs, expenses, damages, actions, and
causes of action, whether in law or in equity, whether known or unknown,
suspected or unsuspected, arising from your employment with and termination from
Unit, as well as any injuries or damages suffered during the course of your
employment with Unit, including, but not limited to, any and all claims under
Title VII of the Civil Rights Act of 1964 (42 U.S.C. § 2000e, et seq.), as
amended by the Civil Rights Act of 1991, which prohibits discrimination and/or
harassment in employment based on race, color, national origin, religion or sex;
the Civil Rights Act of 1966 (42 U.S.C. §1981, 1983 and 1985), which prohibits
violations of civil rights; the Age Discrimination in Employment Act of 1967, as
amended, (29 U.S.C. §621, et seq.), which prohibits age discrimination in
employment; Section 510 of the Employment Retirement Income Security Act of
1974, as amended (“ERISA”) (29 U.S.C. § 1140), which protects employees from
employment discrimination relative to certain employee benefits; the Americans
with Disabilities Act of 1990, as amended (42 U.S.C. §12101, et seq.) which
prohibits discrimination against the disabled; the Family and Medical Leave Act
of 1993 (29 U.S.C. §2601, et seq.), which provides medical and family leave; the
Genetic Information Nondiscrimination Act (42 U.S.C. § 2000ff-10), which
prohibits discrimination based on genetic information; Uniformed Services
Employment and Re-Employment Rights Act of 1994 (38 U.S.C. §§ 4301 et seq.),
which prohibits discrimination based on U.S. military service; the Fair Labor
Standards Act (42 U.S.C. §201, et seq.), including the Wage and Hour Laws
relating to payment of wages; claims for Workers’ Compensation and any and all
other federal, state and local laws and regulations, including claims under
applicable state anti-discrimination laws.
The waiver and release of liability in this Agreement also includes, but is not
limited to, a release of the Released Parties by you of any claims for severance
pay or severance benefits beyond those specifically set forth in this Agreement,
breach of contract, mental pain suffering and anguish, emotional upset,
impairment of economic opportunities, unlawful interference with employment
rights, defamation, intentional or negligent infliction of emotional distress,
fraud, wrongful termination, wrongful discharge in violation of public policy,
breach of any express or implied covenant of good faith and fair dealing, that
Unit has dealt with you unfairly or in bad faith, and all other common law
contract and tort claims.
Nothing in this Agreement, however, releases or diminishes any claims for
benefits to which you may be entitled from or under any plan of Unit that is
governed by ERISA. Except as
B-2 of 6     X____
Initials

--------------------------------------------------------------------------------



described below, you agree and covenant not to file any suit, charge or
complaint against the Released Parties in any court or administrative agency,
with regard to any claim, demand, liability or obligation arising out of your
employment with Unit or separation from Unit. You further represent that no
claims, complaints, charges, or other proceedings are pending in any court,
administrative agency, commission or other forum relating directly or indirectly
to your employment by Unit.
Despite the above provisions or anything else contained in this Agreement to the
contrary, this Agreement does not operate to release any claims that may not be
released as a matter of law or any claims or rights with respect to the
Separation Benefit. Further, this Agreement will not prevent you from doing any
of the following:
a.obtaining unemployment compensation, state disability insurance or workers’
compensation benefits from the appropriate agency of the state in which you live
and work, provided you satisfy the legal requirements for those benefits
(nothing in this Agreement, however, guarantees or otherwise constitutes a
representation of any kind that you are entitled to those benefits);
b.asserting any right that is created or preserved by this Agreement, like your
right to receive the Separation Benefit; and
c.filing a charge with or participating in any investigation or proceeding
conducted by the EEOC or a comparable state or local agency. Notwithstanding the
foregoing, you agree that you are giving up (and hereby do give up) any rights
to receive remedial relief (like reinstatement, back pay, or front pay) or
monetary damages in any charge, complaint, or lawsuit filed by you or by anyone
else on your behalf.
You agree that you have carefully read and fully understand all the provisions
of this Agreement. This is the entire Agreement between you and Unit, and it is
legally binding and enforceable. You agree that you have not relied upon any
representation or statement, written or oral, not set forth in this Agreement
when signing this Agreement.
The parties agree that if a lawsuit relating or pertaining to this Agreement is
filed, then the prevailing party will be entitled to collect from the other
party the reasonable attorney fees, costs, charges, and expenses it incurs. For
purposes of this paragraph, “prevailing party” means the party who has obtained
the majority of relief on the disputed claim(s), whether by court order,
verdict, or voluntary dismissal (except for in the case of a mutual settlement).
This Agreement shall be governed and interpreted under federal law and the laws
of the State of Oklahoma, notwithstanding such State’s choice of law provisions;
provided, however, that notwithstanding the foregoing, should state law apply
and not be preempted by ERISA, the non-competition provisions contained in
Section 4.2 of the Plan shall be governed by and construed in accordance with
the law of the State of Delaware, without regard to the conflicts of law
principles of such state. If any part of this Agreement is held by a court of
competent jurisdiction to be void or voidable, such holding shall not apply to
render void or voidable the
B-3 of 6     X____
Initials

--------------------------------------------------------------------------------



provisions of this Agreement not encompassed in the court’s holding. Where
necessary to maintain this Agreement’s validity, a court of competent
jurisdiction may modify the terms of this Agreement to the extent necessary to
effectuate its purposes as demonstrated by the terms and conditions stated
herein.
You knowingly and voluntarily sign this Agreement.
1.You acknowledge receipt of this Agreement on this ___ day of _____________,
20___;


________________________________ (Employee)
d.You acknowledge signing and, in signing, consenting to this Agreement on this
______ day of ___________________, 20____;


________________________________ (Employee)
e.You acknowledge that the seven (7) day revocation period shall end (Revocation
period must be a date which is at least 7 days from the date in paragraph number
2), and this Agreement shall be effective and enforceable as of the ___ day of
_____________, 20___;


X ________________________________________
(Employee)


(Name of Employing Company)


By:_______________________________________


Date:_____________________________________
B-4 of 6     X____
Initials

--------------------------------------------------------------------------------





DESIGNATION OF BENEFICIARY


FOR AGREEMENT MADE UNDER THE
Amended and Restated Special Separation Benefit Plan of Unit Corporation
and Participating Subsidiaries



A. IdentificationParticipant Name:[Employee Name]Participant’s Social Security
Number:
X XXX-XX- _ _ _ _ (last 4 digits of SS



I hereby designate the following as my beneficiary(ies) entitled to receive any
remaining payment(s) of my Separation Benefits that are subject to this
Separation and Release Agreement dated (Date of Agreement) (date employment
ended).



B. Information Concerning The Primary Beneficiary(ies):First name, middle
initial, and last name of each beneficiaryAddress (including Zip Code) of each
beneficiaryDate of BirthRelationship*Percentage of Unpaid BenefitsTOTAL = 100%



[Designation of Beneficiary Continued on Next Page]
B-5 of 6     X____
Initials

--------------------------------------------------------------------------------







Contingent Beneficiary(ies) (applicable only if you are not survived by one or
more primary beneficiaries)



C. Information Concerning The Contingent Beneficiary(ies)First name, middle
initial, and last name of each beneficiaryAddress (including Zip Code) of each
beneficiaryDate of BirthRelationship*Percentage of Unpaid BenefitsTOTAL = 100%



* If no percentages are indicated, benefits will be divided equally between
applicable beneficiaries.
It is understood that this Designation of Beneficiary is made under the Amended
and Restated Special Separation Benefit Plan of Unit Corporation and
Participating Subsidiaries, as amended and restated from time to time and is
subject to the terms and conditions stated in that plan, including the
beneficiary’s survival of my death. If any of those conditions are not
satisfied, those rights will transfer according to my will or the laws of
descent and distribution.
It is further understood that all prior designations of beneficiary made by me
under the plan, if any, with regard to this Separation and Release Agreement are
hereby revoked. I reserve the right to change (revoke) this Designation of
Beneficiary. Any change of this designation of beneficiary must be in writing,
signed by me and filed with the Company before my death.




X___________________________________ X___________________________________
(Employee Name) Date
B-6 of 6     X____
Initials


--------------------------------------------------------------------------------



EXHIBIT I
CERTAIN DEFINED TERMS
Capitalized terms used in this Exhibit I but not defined herein or in the Plan
shall have the meanings ascribed to such terms in the Chapter 11 Plan. In the
event of any inconsistency between the definition for a capitalized term
contained in this Exhibit I and the definition for such capitalized term in the
Chapter 11 Plan, the definition for such capitalized term in the Chapter 11 Plan
shall control.
1.“8200 Unit” means 8200 Unit Drive, L.L.C., an Oklahoma limited liability
company.
2.“Ad Hoc Group” means the ad hoc group of Holders of Subordinated Notes
represented by the Consenting Noteholder Advisors.
3.“Administrative Expense Claim” means a Claim for costs and expenses of
administration of the Debtors’ Estates pursuant to sections 503(b), 507(a)(2),
507(b), or 1114(e)(2) of the Bankruptcy Code, including: (a) the actual and
necessary costs and expenses incurred after the Petition Date and through the
Chapter 11 Effective Date of preserving the Estates and operating the Debtors’
businesses; (b) Allowed Professional Fee Claims; (c) all Allowed requests for
compensation or expense reimbursement for making a substantial contribution in
the Chapter 11 Cases pursuant to sections 503(b)(3), (4), and (5) of the
Bankruptcy Code; and (d) Restructuring Expenses.
4. “Allowed” means (i) with respect to any Claim, (a) a Claim that is evidenced
by a Proof of Claim or request for payment of an Administrative Expense Claim
Filed by the Claims Bar Date, the Administrative Expense Claims Bar Date, the
Governmental Bar Date, or the deadline for filing Proofs of Claim based on the
Debtors’ rejection of the Executory Contracts or Unexpired Leases, as applicable
(or for which Claim under the Chapter 11 Plan, the Bankruptcy Code, or pursuant
to a Final Order a Proof of Claim is not or shall not be required to be Filed);
(b) a Claim that is listed in the Schedules as not contingent, not unliquidated,
and not disputed, and for which no Proof of Claim, as applicable, has been
timely Filed; or (c) a Claim Allowed pursuant to the Chapter 11 Plan or a Final
Order of the Court; provided that with respect to a Claim described in clauses
(a) and (b) above, such Claim shall be considered Allowed only if and to the
extent that (1) such Claim is not otherwise a Disputed Claim and (2) with
respect to such Claim no objection to the allowance thereof has been interposed
and the applicable period of time fixed by the Chapter 11 Plan to file an
objection has passed, or such an objection is so interposed and the Claim, as
applicable, shall have been Allowed by a Final Order; and (ii) with respect to
any Interest, any Intercompany Interest that is Reinstated pursuant to the terms
hereof. Except as otherwise provided in the Chapter 11 Plan or an order of the
Court or with respect to Priority Tax Claims, the amount of an Allowed Claim
shall not include interest on such Claim from and after the Petition Date.
5.“Ballots” means the ballots distributed to certain Holders of Impaired Claims
entitled to vote on the Chapter 11 Plan upon which such Holders shall, among
other things,
EXHIBIT I

--------------------------------------------------------------------------------



indicate their acceptance or rejection of the Chapter 11 Plan in accordance with
the Chapter 11 Plan and the procedures governing the solicitation process.
6.“Bankruptcy Code” means title 11 of the United States Code, as amended and in
effect during the pendency of the Chapter 11 Cases.
7.“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
applicable to the Chapter 11 Cases, promulgated under section 2075 of the
Judicial Code and the general, local, and chambers rules of the Court other than
the Local Rules.
8.“Bar Date Order” means the order entered by the Court setting the Claims Bar
Date and the Governmental Bar Date [Docket No. 170].
9.“Borrowers” means the Company, UDC, and UPC, collectively in their capacity as
borrowers under the RBL Credit Agreement.
10.“Business Day” means any day other than a Saturday, Sunday, or “legal
holiday” (as defined in Bankruptcy Rule 9006(a)).
11.“Cash” means the legal tender of the United States of America or the
equivalent thereof.
12.“Chapter 11 Cases” means (a) when used with reference to a particular Debtor,
the case pending for that Debtor under chapter 11 of the Bankruptcy Code in the
Court and (b) when used with reference to all of the Debtors, the jointly
administered chapter 11 cases pending for the Debtors in the Court.
13.“Chapter 11 Effective Date” means the date selected by the Debtors on which:
(a) no stay of the Confirmation Order is in effect; (b) all conditions precedent
specified in Article X.A of the Chapter 11 Plan have been satisfied or waived
(in accordance with Article X.B of the Chapter 11 Plan); and (c) the Chapter 11
Plan becomes effective; provided, however, that if such date does not occur on a
Business Day, the Chapter 11 Effective Date shall be deemed to occur on the
first Business Day after such date.
14.“Chapter 11 Plan” means the Debtors’ Joint Chapter 11 Plan of Reorganization,
as it may be altered, amended, modified, or supplemented from time to time in
accordance with the Bankruptcy Code, the Bankruptcy Rules, Restructuring Support
Agreement, and the terms thereof, including the Chapter 11 Plan Supplement and
all exhibits, supplements, appendices, and schedules to the Chapter 11 Plan.
15.“Chapter 11 Plan Supplement” means the compilation of documents and forms of
documents, and all schedules, exhibits, attachments, agreements, and instruments
referred to therein, ancillary or otherwise.
16.“Claim” shall have the meaning set forth in section 101(5) of the Bankruptcy
Code, against any Debtor.
EXHIBIT I

--------------------------------------------------------------------------------



17.“Claims Bar Date” means July 17, 2020 at 5:00 p.m. (prevailing Central Time),
the date established pursuant to the Bar Date Order by which Proofs of Claim
(other than for Administrative Expense Claims and Claims held by Governmental
Units), must be Filed.
18.“Confirmation Order” means the Order of the Court confirming the Chapter 11
Plan pursuant to section 1129 of the Bankruptcy Code.
19.“Consenting Noteholder Advisors” means, collectively, the Consenting
Noteholder Counsel and Greenhill & Co., LLC, as financial advisor to the Ad Hoc
Group.
20.“Consenting Noteholder Counsel” means Weil, Gotshal & Manges LLP, as counsel
to the Ad Hoc Group.
21.“Court” means the United States Bankruptcy Court for the Southern District of
Texas, Houston Division, having jurisdiction over the Chapter 11 Cases, and, to
the extent of the withdrawal of any reference under 28 U.S.C. § 157 and/or the
General Order of the District Court pursuant to section 151 of title 28 of the
United States Code, the United States District Court for the Southern District
of Texas.
22.“Debtors” means, collectively, the following: the Company, UDC, Unit
Colombia, Unit USA Colombia, UPC, and 8200 Unit.
23.“DIP Agent” means BOKF NA dba Bank of Oklahoma, as administrative agent under
the DIP Credit Agreement, and any successors in such capacity.
24.“DIP Credit Agreement” means that certain Superpriority Senior Secured
Debtor-in-Possession Credit Agreement (as amended, supplemented, or otherwise
modified from time to time in accordance with the terms thereof) dated as of May
27, 2020 between the Company, UDC, and UPC, as borrowers, the Other Debtors, as
guarantors, the DIP Agent, the DIP Lenders, and the other secured parties
thereunder.
25. “DIP Facility” means the debtor-in-possession financing facility provided by
the DIP Lenders on the terms and conditions set forth in the DIP Credit
Agreement and the DIP Orders.
26.“DIP Lender” means each lender party to the DIP Credit Agreement in its
capacity as such.
27.“DIP Orders” means, collectively, the Interim DIP Order and the Final DIP
Order.
28.“Disallowed” means, with respect to any Claim, or any portion thereof, that
such Claim, or such portion thereof, is not Allowed; provided, however, that a
Disputed Claim shall not be considered Disallowed until so determined by entry
of a Final Order.
29.“Disputed” means, with respect to any Claim or Interest, that such Claim or
Interest (a) is not yet Allowed, (b) is not Disallowed by the Chapter 11 Plan,
the Bankruptcy Code, or a Final Order, as applicable, (c) as to which a dispute
is being adjudicated by a court of
EXHIBIT I

--------------------------------------------------------------------------------



competent jurisdiction in accordance with non-bankruptcy law, or (d) is or is
hereafter listed in the Schedules as contingent, unliquidated, or disputed and
for which a Proof of Claim is or has been timely Filed in accordance with the
Bar Date Order.
30.“Entity” shall have the meaning set forth in section 101(15) of the
Bankruptcy Code.
31.“Estate” means, as to each Debtor, the estate created for the Debtor in its
Chapter 11 Case pursuant to section 541 of the Bankruptcy Code.
32.“Executory Contract” means a contract to which one or more of the Debtors is
a party that is subject to assumption or rejection under sections 365 or 1123 of
the Bankruptcy Code.
33.“File,” “Filed,” or “Filing” means file, filed, or filing in the Chapter 11
Cases with the Court or, with respect to the filing of a Proof of Claim or proof
of Interest, the Noticing and Claims Agent or the Court through the PACER or
CM/ECF website.
34.“Final DIP Order” means the Final Order (I) Authorizing the Debtors to (A)
Obtain Senior Secured Superpriority Postpetition Financing and (B) Utilize Cash
Collateral of the RBL Secured Parties, (II) Granting Adequate Protection to the
RBL Secured Parties, (III) Modifying the Automatic Stay, and (IV) Granting
Related Relief [Docket No. 173], as amended from time to time.
35.“Final Order” means (a) an order or judgment of the Court, as entered on the
docket in any Chapter 11 Case (or any related adversary proceeding or contested
matter) or the docket of any other court of competent jurisdiction, or (b) an
order or judgment of any other court having jurisdiction over any appeal from
(or petition seeking certiorari or other review of) any order or judgment
entered by the Court (or any other court of competent jurisdiction, including in
an appeal taken) in the Chapter 11 Cases (or in any related adversary proceeding
or contested matter), in each case that has not been reversed, stayed, modified,
or amended, and as to which the time to appeal, or seek certiorari or move for a
new trial, reargument, or rehearing has expired according to applicable law and
no appeal or petition for certiorari or other proceedings for a new trial,
reargument, or rehearing has been timely taken, or as to which any appeal that
has been taken or any petition for certiorari that has been or may be timely
Filed has been withdrawn or resolved by the highest court to which the order or
judgment was appealed or from which certiorari was sought or the new trial,
reargument, or rehearing shall have been denied, resulted in no modification of
such order, or has otherwise been dismissed with prejudice; provided, however,
that the possibility a motion under Rule 60 of the Federal Rules of Civil
Procedure, or any analogous rule under the Bankruptcy Rules or the Local Rules,
may be filed relating to such order shall not prevent such order from being a
Final Order.
36.“Governmental Bar Date” means November 18, 2020 at 5:00 p.m. (prevailing
Central Time), the date established pursuant to the Bar Date Order by which
Proofs of Claim of Governmental Units must be Filed.
37.“Governmental Unit” shall have the meaning set forth in section 101(27) of
the Bankruptcy Code.
EXHIBIT I

--------------------------------------------------------------------------------



38.“Holder” means a Person or Entity holding a Claim against or Interest in a
Debtor, as applicable.
39.“Impaired” means, with respect to a Class of Claims or Interests, a Class of
Claims or Interests that is not Unimpaired.
40.“Intercompany Interest” means an Interest in one Debtor held by another
Debtor.
41.“Interest” means any equity security (as defined in section 101(16) of the
Bankruptcy Code) in a Person (including any Debtor or Reorganized Debtor),
including any ordinary share, unit, common stock, preferred stock, membership
interest, partnership interest, or other instrument, evidencing any fixed or
contingent ownership interest, whether or not transferable, including any
option, warrant, or other right, contractual or otherwise, to acquire any such
interest that existed immediately before the Chapter 11 Effective Date,
including any Claim that is subject to subordination pursuant to section 510(b)
of the Bankruptcy Code arising from or related to any of the foregoing.
42.“Interim Compensation Order” means the order entered by the Court
establishing procedures for compensation of Professionals pursuant to the
Debtors’ Motion for Entry of an Order Establishing Procedures for Interim
Compensation and Reimbursement of Expenses of Professionals [Docket No. 148].
43.“Interim DIP Order” means the Interim Order Authorizing the Debtors to (A)
Obtain Senior Superpriority Postpetition Financing and (B) Utilize Cash
Collateral of the RBL Secured Parties, (II) Granting Adequate Protection to the
RBL Secured Parties, (III) Modifying the Automatic Stay, (IV) Scheduling a Final
Hearing, and (V) Granting Related Relief [Docket No. 62], as amended by the
Amended Interim Order Authorizing the Debtors to (A) Obtain Senior Superpriority
Postpetition Financing and (B) Utilize Cash Collateral of the RBL Secured
Parties, (II) Granting Adequate Protection to the RBL Secured Parties, (III)
Modifying the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting
Related Relief [Docket No. 70], and as further amended from time to time.
44.“Lien” shall have the meaning set forth in section 101(37) of the Bankruptcy
Code.
45.“Local Rules” means the Local Rules of Bankruptcy Practice and Procedure of
the United States Bankruptcy Court for the Southern District of Texas.
46.“Non-Debtor Subsidiary” means SPC Midstream Operating, L.L.C., an Oklahoma
limited liability company.
47.“Noticing and Claims Agent” means Prime Clerk LLC, the noticing, claims, and
solicitation agent retained by the Debtors in the Chapter 11 Cases pursuant to
the Order Authorizing the Employment and Retention of Prime Clerk LLC as Claims,
Noticing, and Solicitation Agent entered by the Court on May 25, 2020 [Docket
No. 34].
48.“Other Debtors” means 8200 Unit, Unit USA Colombia, and Unit Colombia.
EXHIBIT I

--------------------------------------------------------------------------------



49.“Person” shall have the meaning set forth in section 101(41) of the
Bankruptcy Code.
50.“Petition Date” means May 22, 2020, the date on which each Debtor Filed its
voluntary petition for relief commencing the Chapter 11 Cases.
51.“Priority Tax Claim” means any Claim entitled to priority, whether Secured or
Unsecured, against a Debtor of a Governmental Unit of the kind specified in
sections 502(i) and 507(a)(8) of the Bankruptcy Code.
52.“Professional” means an Entity employed pursuant to a Court order in
accordance with sections 327 or 1103 of the Bankruptcy Code and to be
compensated for services rendered before or on the Chapter 11 Effective Date,
pursuant to sections 327, 328, 329, 330, or 331 of the Bankruptcy Code.
53.“Professional Fee Claims” means all Administrative Expense Claims for the
compensation of Professionals and the reimbursement of expenses incurred by such
Professionals through and including the Chapter 11 Effective Date to the extent
such fees and expenses have not been paid pursuant to the Interim Compensation
Order or any other order of the Court. To the extent the Court denies or reduces
by a Final Order any amount of a Professional’s requested fees and expenses,
then the amount by which such fees or expenses are reduced or denied shall
reduce the applicable Allowed Professional Fee Claim.
54.“Proof of Claim” means a proof of Claim Filed against any of the Debtors in
the Chapter 11 Cases.
55.“Pro Rata” means, unless indicated otherwise, the proportion that an Allowed
Claim or an Allowed Interest bears to the aggregate amount of Allowed Claims,
Allowed Interests, or other matter so referenced, as the context requires.
56.“RBL Agent” means BOKF, NA dba Bank of Oklahoma, as administrative agent
under the RBL Credit Agreement in its capacity as such, and any successors in
such capacity.
57.“RBL Agent Advisors” means, collectively, the RBL Agent Counsel and Huron
Consulting Group Inc., as financial advisor to the RBL Agent.
58.“RBL Agent Counsel” means, collectively, Frederic Dorwart, Lawyers PLLC and
Bracewell LLP, as counsel to the RBL Agent.
59.“RBL Credit Agreement” means that certain Senior Credit Agreement, dated as
of September 13, 2011 (as amended, restated, modified, supplemented, or replaced
from time to time prior to the Petition Date), between the Borrowers, the RBL
Agent, the RBL Lenders from time to time party thereto, and the other secured
parties thereunder.
60.“RBL Facility” means the reserve-based lending revolving credit facility
pursuant to the RBL Credit Agreement.
EXHIBIT I

--------------------------------------------------------------------------------



61.“RBL Lender” means each lender party to the RBL Credit Agreement in its
capacity as such.
62.“RBL Secured Claims” means, collectively, Claims against the Debtors arising
under or in connection with the RBL Facility, plus any liability with respect to
any letters of credit issued under the RBL Credit Agreement which are drawn as
of the Petition Date, plus accrued and unpaid interest, fees, costs, and
expenses, including attorney’s fees, agent’s fees, other professional fees, and
disbursements, in each case, in accordance with the terms of the RBL Credit
Agreement, but only to the extent such Claims are not refinanced into the DIP
Facility pursuant to a roll-up in accordance with the DIP Orders. For the
avoidance of doubt, all letters of credit issued under the RBL Facility as of
the Petition Date are deemed to be issued under the DIP Facility pursuant to the
Final DIP Order.
63.“Reinstated” or “Reinstatement” means, with respect to Claims and Interests,
the treatment provided for in section 1124 of the Bankruptcy Code.
64.“Reorganized” means, in relation to a Debtor, such Debtor (or any successor
thereto, by merger, consolidation, or otherwise), as reorganized on or after the
Chapter 11 Effective Date.
65.“Reorganized Unit Corp.” means the Company, as Reorganized on the Chapter 11
Effective Date, which will hold, directly or indirectly, substantially all of
the assets of the Company, including the Intercompany Interests in the
Subsidiaries, as Reorganized on or after the Chapter 11 Effective Date.
66.“Restructuring” means all actions that may be necessary or appropriate to
effectuate the transactions described in, approved by, contemplated by, or
necessary to effectuate, the Restructuring Support Agreement and the Chapter 11
Plan.
67.“Restructuring Expenses” means the reasonable and documented professional
fees and expenses incurred by the Consenting Noteholder Advisors, the RBL Agent
Advisors, and the RBL Lenders pursuant to the terms of the respective fee and
engagement letters entered into by such Persons, as applicable, and in each
case, in connection with or arising as a result of the Restructuring, the
Chapter 11 Plan, or the Chapter 11 Cases.
68.“Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated May 22, 2020, by and among the Debtors and the Restructuring
Support Parties, as may be further amended, restated, modified, supplemented, or
replaced from time to time in accordance with the terms thereof.
69.“Restructuring Support Parties” is used as defined in the Restructuring
Support Agreement.
70.“Schedules” means, collectively, the schedules of assets and liabilities,
schedules of Executory Contracts and Unexpired Leases, and statements of
financial affairs Filed by the Debtors pursuant to section 521 of the Bankruptcy
Code and in substantial conformance with the Official Bankruptcy Forms, as the
same may have been amended, modified, or supplemented from time to time.
EXHIBIT I

--------------------------------------------------------------------------------



71.“Secured” means a Claim: (a) secured by a Lien on property in which the
applicable Estate has an interest, which Lien is valid, perfected, and
enforceable pursuant to applicable law or by reason of a Court order, or that is
subject to setoff pursuant to section 553 of the Bankruptcy Code, to the extent
of the value of the creditor’s interest in such Estate’s interest in such
property or to the extent of the amount subject to setoff, as applicable, as
determined pursuant to section 506(a) of the Bankruptcy Code; or (b) otherwise
Allowed pursuant to the Chapter 11 Plan as a Secured Claim.
72.“Separation Claim” means a Class A-5 Unit Corp. GUC Claim held by a Vested
Retained Employee or a Vested Former Employee on account of vested severance
obligations, and in the case of a Vested Former Employee, excluding any
Separation Minimum Claim.
73.“Separation Installment Payment” means, with respect to a Vested Former
Employee or a Vested Retained Employee, the maximum amount of each installment
payment that would be payable to such individual on account of vested severance
obligations pursuant to the terms of the Separation Benefit Plan (as in effect
immediately prior to the Petition Date).
74.“Separation Minimum Claim” means a Claim for severance held by a Vested
Former Employee in an amount up to $13,650, less the amount, if any, payable to
such individual under section 507(a)(4) of the Bankruptcy Code for wages,
salaries, or commissions other than severance.
75.“Separation Settlement” means the settlement pursuant to sections 363 and
1123 of the Bankruptcy Code and Bankruptcy Rule 9019 between the Company and
certain Holders of Separation Claims, as more fully set forth in Article V.G of
the Chapter 11 Plan.
76.“Separation Settlement Opt-In” means the election of a Holder of a Separation
Claim, to be made solely through a properly submitted Ballot, to opt in to the
Separation Settlement.
77.“Severance Fund” means Cash in an amount equal to (a) $7,500,000 less (b) the
aggregate amount of all Separation Minimum Claims paid to Vested Former
Employees prior to the Chapter 11 Effective Date.
78.“Subordinated Notes” means the Company’s 6.625% senior subordinated notes due
2021 issued pursuant to the Subordinated Notes Indenture.
79.“Subsidiaries” means UDC, Unit Colombia, Unit USA Colombia, UPC, and 8200
Unit.
80.“UDC” means Unit Drilling Company, an Oklahoma corporation.
81.“Unexpired Lease” means a lease of nonresidential real property to which one
or more of the Debtors is a party that is subject to assumption or rejection
under sections 365 or 1123 of the Bankruptcy Code.
EXHIBIT I

--------------------------------------------------------------------------------



82.“Unimpaired” means, with respect to a Class of Claims or Interests, a Class
consisting of Claims or Interests that are not “impaired” within the meaning of
section 1124 of the Bankruptcy Code, including through payment in full in Cash
or Reinstatement.
83.“Unit Colombia” means Unit Drilling Colombia, L.L.C., a Delaware limited
liability company.
84.“Unit USA Colombia” means Unit Drilling USA Colombia, L.L.C., a Delaware
limited liability company.
85.“Unsecured” means, with respect to a Claim, not Secured.
86.“UPC” means Unit Petroleum Company, an Oklahoma corporation.
87.“Vested Former Employee” means a former employee of a Debtor or the
Non-Debtor Subsidiary with vested benefits under the Plan as of the Petition
Date, who has commenced receiving benefits or is entitled to commence receiving
benefits under the Plan as of the Petition Date.
88.“Vested Retained Employee” means an employee of a Debtor (a) with vested
benefits under the Plan as of the Petition Date or (b) whose severance benefits
vest under the Plan during the Chapter 11 Cases as a result of termination.
89.“Voting Deadline” means, the deadline for submitting votes to accept or
reject the Chapter 11 Plan, which deadline is July 29, 2020 at 5:00 p.m.
(prevailing Central Time), unless extended by the Debtors.
90.“Wages Order” means the Order (I) Authorizing the Debtors to (A) Pay
Prepetition Wages, Salaries, Other Compensation, and Reimbursable Expenses and
(B) Continue Employee Benefit Programs, and (II) Granting Related Relief entered
by the Court on May 26, 2020 [Docket No. 52].




EXHIBIT I